                                                                        FILED
                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA                         MAY3 O2019
                         MISSOULA DIVISION                              Clerk, U.S Courts
                                                                        District Of Montana
                                                                        Missoula Division



 UNITED STATES OF AMERICA,
                                                 CV 19-46--M-DLC
                     Plaintiff,

        vs.                                       ORDER

 JEFFREY B. CROZIER, NEVA M.
 CROZIER, and FLATHEAD
 COUNTY, a political subdivision of
 the State of Montana,

                     Defendants.


      Before the Court is the United States' Notice of Dismissal Pursuant to Rule

41(a)(l). (Doc. 10.) No Defendant has "serve[d] either an answer or a motion for

summary judgment." Fed. R. Civ. P. 41(a)(l)(A)(i).

      Accordingly, IT IS ORDERED that the above-captioned cause is

DISMISSED WITHOUT PREJUDICE.

      DATED this ~ ¾ ay of May, 2019.




                                     Dana L. Christensen, Chief Judge
                                     United States District Court




                                        I
